993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston LLOYD, Petitioner-Appellant,v.STATE OF MARYLAND;  Attorney General of the State ofMaryland, Respondents-Appellees.
No. 92-7144.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 9, 1993Decided:  June 8, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-3661)
Winston Lloyd, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Annabelle Louise Lisic, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Winston Lloyd seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Although we dismiss all other claims on the reasoning of the district court, we dismiss Lloyd's double jeopardy claim as successive under Federal Habeas Corpus Rule 9(b) because Lloyd presented this claim in an earlier habeas petition in which it was dismissed on the merits and the ends of justice would not be served by reaching the merits in this case because Lloyd admitted his guilt.   See Sanders v. United States, 373 U.S. 1, 15 (1963)